IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-20422
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

PECO PERICO MALLARD,

                                               Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-605-2
                       --------------------
                         February 26, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Counsel appointed to represent Peco Perico Mallard on

direct appeal has filed a motion to withdraw and a brief pursuant

to Anders v. California, 386 U.S. 738, 744 (1967).              Mallard has

filed a response in which he lists the following potential issues

for appeal:    the evidence was not sufficient to connect him to a

drug conspiracy; his plea was involuntary; he should have been

allowed to plead to a lesser charge; the evidence does not support

the drug quantity that was used to determine his sentence; and the




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-20422
                                -2-

district court erred in attributing as relevant conduct the drug

quantity that was used to determine his sentence.

           Our independent review of the brief, Mallard’s response,

and the record discloses no nonfrivolous issue in this direct

appeal.   Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.